Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Reasons for allowance can be found in parent applications, such as the non-final rejection mailed  9/11/19 in parent application 16/405359, now US 10633436. Briefly, a set of six CDRs represents a unique combination of sequences which imparts unpredictable binding properties to an antibody. As the instant combination was not discovered in the prior art, the claims are not anticipated. As there is no reasonable suggestion to arrive at the specifically claimed combination of sequences, the claims are non-obvious.
Regarding double patenting, the instant claims are directed to an antibody set forth as a distinct invention in the Restriction Requirement mailed 12/7/17 in application 15/171143.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/Adam Weidner/Primary Examiner, Art Unit 1649